Citation Nr: 1734338	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-04 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis, claimed as secondary to service-connected knee disabilities.

2.  Entitlement to service connection for posterior tibial dysfunction with pes planus and hammertoes of the left foot, claimed as secondary to service-connected left knee disability.

3.  Entitlement to an increased (compensable) rating for 2nd innerspace neuroma (previously diagnosed as sensory neuritis involving branch of the posterior tibial nerve of the right foot).

4.  Entitlement to a rating in excess of 20 percent for status post meniscectomy with degenerative joint disease (DJD) of the right knee.

5.  Entitlement to a rating in excess of 10 percent for DJD and meniscus tear of the left knee.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision, in which the RO, inter alia, partially granted the Veteran's claim for an increased rating for his service-connected left knee disability, assigning a higher, 10 percent rating, effective June 8, 2009 (the identified date of claim for increase).  The RO also denied the Veteran's claims for increased ratings for his service-connected right knee and right foot disabilities, for service connection for lumbar spondylosis and left foot posterior tibial dysfunction, and for a TDIU.  In September 2010, the Veteran filed a notice of disagreement (NOD) with these denials as well as with the rating assigned for his service-connected left knee disability.  A statement of the case (SOC) was issued in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2013.

In March 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at a VA facility in West Palm Beach, Florida.  A transcript of the hearing is of record.

During the hearing, the Veteran withdrew from appeal his claim for an increased (compensable) rating for his service-connected right foot disability.  See March 2016 Board Hearing Transcript (Transcript), pp. 12-13.  Therefore, this claim is being formally dismissed, below.  Also during the hearing, the undersigned agreed to hold the record open for 60 days for the submission of additional evidence in support of the Veteran's claims on appeal.  In July 2016, the Veteran submitted additional evidence, and in November 2016, the Veteran's representative submitted a waiver of initial AOJ consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's disposition of the claim for an increased rating for service-connected right foot disability, as well as the decision addressing the claims for service connection for lumbar spondylosis and for left foot posterior tibial dysfunction, are  set forth below.  The claims for increased ratings for the Veteran's service-connected right knee and, left kneet disabilities, as well as the claim for a TDIU are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  In March 2016, prior to the promulgation of an appellate decision, the Veteran withdrew from appeal his claim for a compensable rating for his service-connected right foot disability.

2.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

3.  There is no evidence or argument that current lumbar spine disability or foot disability was incurred in service or is otherwise medically related to service.

4.  The Veteran currently has lumbar spondylosis, and competent, probative opinions addressing whether this disability is secondary to his service-connected knee disabilities are, at the very least, in relative equipoise.

5.  The Veteran currently has posterior tibial dysfunction with pes planus and hammertoes of the left foot, and competent, probative opinions addressing whether this disability is secondary to his service-connected left knee disability are, at the very least, in relative equipoise.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for a compensable rating for the Veteran's service-connected right foot disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar spondylosis, as secondary to service-connected knee disabilities, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for posterior tibial dysfunction with pes planus and hammertoes of the left foot, as secondary to service-connected left knee disability, are met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

As noted above, during the March 2016 Board hearing, the Veteran withdrew from appeal his claim for a compensable rating for 2nd innerspace neuroma.  See Transcript, pp. 12-13.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.

II.  Service Connection

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the favorable disposition of the Veteran's claims for service connection for lumbar spondylosis and for left foot posterior tibial dysfunction, the Board finds that all notification and development actions needed to render a fair decision on these matters have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of current disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

At the outset, the Board points out that the record does not reflect, and the Veteran does not contend, that either a back disability or a left  foot disability was incurred in service, or is otherwise medically-related to service.  Rather, the Veteran contends that service connection for a back disability, as secondary to his service-connected knee disabilities, is warranted, and that  service connection for a left foot disability, as secondary to his service-connected left knee disability, is warranted,  Given the complete absence of any evidence or allegation that either disability is service related, any further discussion or development on the question of direct service connection is unnecessary, and the Board will limit its discussion to secondary service connection.

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for both lumbar spine disability, and for left foot disability, is warranted, as secondary to service-connected left knee disability, is warranted.

First, a February 2010 VA examination report reveals that the Veteran has been diagnosed with lumbar spondylosis and left foot posterior tibial dysfunction with pes planus and hammertoes.  In addition, the Veteran is service-connected for right knee status post meniscectomy with DJD and for left knee DJD and meniscus tear.  Therefore, the first and second elements of service connection, on a secondary basis, are met.

The remaining question, then, for each claim, is  whether the Veteran's current lumbar spondylosis and left foot posterior tibial dysfunction with pes planus or and hammertoes was caused or has been aggravated (worsened beyond natural progression) by his service-connected right knee status post meniscectomy with DJD and/or left knee DJD and meniscus tear.  In this case, the record reflects opposing medical opinions on these points.

In February 2010, the Veteran underwent a VA examination, in which the VA examiner opined that it was less likely as not that the Veteran's current back and left foot conditions were caused by or a result of the Veteran's service-connected right knee disability.  The VA examiner reasoned that "[n]o causal relationship exists and there is no evidence in the medical literature that a right knee capsulitis results in lumbar spondylosis or left foot posterior tibial dysfunction/hammer toes."

In a correspondence dated in June 2016, Dr. R.C., a VA physician, stated that the Veteran had been under his medical care since May 2010, and indicated that after examining the Veteran and reviewing his service and medical records, it was more likely than not that the Veteran's current back and left foot conditions were related to his service-connected knee disabilities.  Dr. R.C. reasoned that the Veteran's knee conditions had progressively worsened over the past 20 years, that his knee pain and function abilities had deteriorated over the past six years, and the Veteran had been experiencing left foot, ankle and low back pain progressively worse over these years.  In this regard, he stated that, "[i]t is my professional opinion that these secondary conditions are most likely due to his overcompensating for his bilateral knee deterioration to help him keep balance and avoiding further trauma to his knees."  He noted that the Veteran had experienced multiple falls during these years due to his "knees given out."

Notably, both the positive and negative opinions were rendered by competent medical professionals and appear to have been based on consideration of the Veteran's documented medical history and applicable medical principles.  Significantly, the Board finds no reason to question the credentials and experience of either the VA doctor or the VA examiner who provided the February 2010 and June 2016 opinions.  

However, the Board finds that the negative April 2010 VA opinion is of somewhat limited probative value because it considered only the service-connected right knee disability and failed to consider both the service-connected right and left knee disabilities with regard to the lumbar spondylosis and the service-connected left knee disability with regard to the left foot posterior tibial dysfunction with pes planus and hammertoes.  The Board notes that while there is no evidence that Dr. R.C. reviewed the Veteran's claims file, Dr. R.C. indicated that he reviewed the Veterans service treatment and medical records, and the opinion contained sufficient detail of the Veteran's history and symptomatology, consistent with the Veteran's documented medical history and assertions.  Additionally, Dr. R.C. indicated that the Veteran had been under his care since May 2010, indicating his familiarity with the history and nature of the Veteran's current disabilities.  As such, the Board finds no adequate basis to reject Dr. R.C.'s opinion, which is favorable to the Veteran.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Therefore, the Board finds that the competent but contrary opinions of record are entitled to, at the very least, equal probative weight.  

In a claim for VA benefits, an appellant need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise," the law dictates that the claimant prevails.  Id.   

Based on the foregoing, the Board finds that competent, probative medical opinion evidence is at the very least in relative equipoise as to whether the Veteran's current lumbar spondylosis and posterior tibial dysfunction with pes planus and hammertoes of the left foot is the result of his service-connected knee disabilities.  To the extent that there is any reasonable doubt as to this critical inquiry, that doubt is resolved in the Veteran's favor.  Accordingly, with resolution of reasonable doubt in the Veteran's favor, secondary service connection is established for lumbar spondylosis and for posterior tibial dysfunction with pes planus and hammertoes of the left foot.


ORDER

The appeal as to the claim for a compensable rating for 2nd innerspace neuroma is dismissed.

Service connection for lumbar spondylosis, as secondary to service-connected knee disabilities, is granted.

Service connection for posterior tibial dysfunction with pes planus and hammertoes of the left foot, as secondary to service-connected left knee disability, is granted.  


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.

The Veteran was last afforded a VA examination for evaluation of his service-connected knee disabilities in February 2010.  However, during the March 2016 Board hearing, the Veteran asserted that his knee disabilities were improperly evaluated during the February 2010 VA examination and indicated that his knee disabilities had worsened since that examination.  In this regard, the Veteran stated that he had pain and stiffness in his knees, that his knees gave out, that he had difficulty standing up and sitting down, that he wore knee braces, and that he used a cane.  See Transcript, pp. 4-12.  

Given the possible worsening of the Veteran's service-connected knee disabilities, the Board finds that he should be afforded a new VA examination to obtain information as to the current severity of the disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In addition, the Board notes that since the Veteran was last afforded a VA examination to assess the severity of his service-connected knee disabilities in February 2010, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), holding that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  As a review of the February 2010 VA examination report reveals that this type of joint testing was not accomplished, further examination is warranted on this basis as well.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claims for increased ratings.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

As for the TDIU claim, the Board notes that, inasmuch as resolution of the increased rating claims may well have a bearing on the claim for a TDIU, the claims are inextricably intertwined and should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As Board action on the claim for a TDIU would be premature, at this juncture, this matter is being remanded, as well.

While these matters are on remand and prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Healthcare System in Miami, Florida, and that records from those facilities dated through November 2012 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Miami VA Healthcare System all pertinent, outstanding records of evaluation and/or treatment of the Veteran since November 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  The AOJ's adjudication of the claims should include consideration of whether "staged rating" of the Veteran's knee disabilities-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Miami VA Healthcare System all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since November 2012.  Follow the procedures of 38 C.F.R. § 3.159 as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination for evaluation of his service-connected right and left knee disabilities, by an appropriate medical professional.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each knee, the examiner should conduct range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why.

On range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with each knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of each knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any ankylosis of each knee and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.

Also for each knee, the examiner should indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claims, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claimsin light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include consideration of whether staged rating of each disability  is appropriate).

8.  If any of the full benefits  sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


